MEMORANDUM **
Ezequiel Blandón, a native and citizen of Argentina, petitions pro se for review of the Board of Immigration Appeals’ *772(“BIA”) order denying his motion to reconsider. We have jurisdiction under 8 U.S.C. § 1252. We review the denial of a motion to reconsider for abuse of discretion. See Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), amended by 404 F.3d 1105 (9th Cir.2005). We deny the petition for review.
The BIA did not abuse its discretion in denying Blandon’s motion to reconsider its order upholding the immigration judge’s denial of asylum, withholding of removal, and protection under the Convention Against Torture, when the motion failed to raise an error of fact or law in the BIA’s prior decision. See 8 U.S.C. § 1229a(e)(6)(C); 8 C.F.R. § 1003.2(b)(1).
We lack jurisdiction to review the BIA’s prior decision because Blandón failed to timely petition this court for review of that decision. See Martinez-Serrano v. INS, 94 F.3d 1256, 1258 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.